INTER-AMERICAN DEVELOPMENT BANK

§ BID

Banco Interamericano
de Desarrollo

MEXICO

Bright Distributed Generation Solar Projects
(ME-L1185)

ENVIRONMENTAL AND SOCIAL MANAGEMENT REPORT (ESMR)

November 2015

This document was prepared by the Project Team consisting of: Patrick Doyle (SCF/SMU); Ignacio
Fernandez Stearns (SCF/SMU); Matthew McClymont (SCF/SMU); Vanessa Matos (SCF/SMU); Kristin
Waechtler (SCF/SMU); and Jose Luis de la Bastida (VPS/ESG); under the supervision of: Kelle Bevine,
Chief (SCF/SMU).

21

2.2

2.3

I. INTRODUCTION

Country: Mexico

Sector: Renewable Energy

Name: Bright Distributed Generation Solar Projects
Borrower: Bright Exchange S.AP.I de C.V.

Proposed A Loan: Up to US$10 million

Environ. Class.: Category C

Il. PROJECT DESCRIPTION

The Project consists of financing a portfolio of aggregated solar photovoltaic (PV) projects
throughout Mexico. The overall project objective is to install renewable energy systems in
the Mexican residential sector under an innovative financial structure that is scalable,
helping end users to mitigate climate change while reducing electricity costs.

The Project will be developed and implemented by Bright Exchange S.A.P.I. de C.V., a
Mexican solar developer that has been expanding its operations in Mexico. The company
develops “inside the fence” solar energy projects that generate electricity for self-
consumption by installing photovoltaic panels on the rooftops of its clients’ residences.
The Project will finance a portfolio of rooftop solar PV sub-projects which will generate
zero-emission power for Bright's customers under a lease agreement. Bright is one of the
first residential solar developers in Mexico and aims to increase the adoption of solar
energy in the residential segment throughout the country. The company has already
successfully implemented over 100 residential projects and plans to scale up to 2,000
over the next 18 months through financing from the IDB.

Environmental and Social Settings

The Project will be implemented on rooftops of approximately 2,000 residential building
structures using the third-party finance/lease agreement model in Distrito Federal, State
of Mexico, Jalisco, Bajio Area, Baja California, and Nuevo Leon.
Figure 1: State of Mexico, Mexico.

TLATELOLCO.

5

tes . 2 Mexico City

panitas

C2 DOCTORES
“J ROMA

eo Frida Kahlo

shurubusco,
CAMPESTRE
CHURUBUSCO pp

cul

Project Schedule and Workforce

2.4 The Project is expected to have approximately 5 workers per site during the installation
phase of the solar panels that is estimated to take 1-2 weeks per site and overall 12-18
months for the portfolio. It is currently anticipated that 500 employees will be required.
Table 1 below illustrates the expected workforce and schedule.

2.5 Pending the IDB Loan’s closing date, the sub-projects are expected to begin operations
throughout the installation period of January 2016 and June 2017 and start operating
within 60-90 days after installation and interconnection with CFE.
3.1

3.2

Table 1: State of Mexico, Mexico.

Month Installations/Month Installer Bright Crew Total
Crew

1 50 58 25 83
2 60 70 28 97
3 72 84 30 114
4 86 100 33 134
5 104 121 37 157
6 124 145 40 185
7 149 174 44 218
8 179 208 49 257
9 215 250 54 304
10 258 300 59 359
11 310 360 65 425
12 372 432 71 503

I. COMPLIANCE STATUS AND PROJECT STANDARDS

Appraisal Process and Local Requirements

The Project According to Bank’s Environmental Safeguards Policy, specifically Directive
B.03, the Project has been classified as Category "C" as the potential negative
environmental and social impacts and risks are likely to cause minimal or no negative
environmental and associate social impacts and risks. This operation does not involve
physical modification of the environment or generation of solid waste, effluents or gas
emissions. The Project is clearly designed to produce positive environmental outcomes. The
Project triggers the following directives of IDB’s OP-703 Environmental and Safeguards
Policy: B.1 Bank Policies; B.2, Country Laws and Regulations; B.3, Screening and
Classification; B.7, Supervision and Compliance; and B.11, Pollution Prevention and
Abatement. The OP-704 Natural and Unexpected Disasters Policy will also be triggered as
the Project occurs in an earthquake and hurricane area.

Table 1 below, illustrates the Project's capacity to comply with IDB’s various policies and
directives.

Table 1: Compliance with IDB Policies and Directives

Policy / Directive Applicable Aspect Compliance Rationale
ae Compliance with The Project is currently in full compliance
B.1 Bank Policies
applicable IDB policies with all IDB policies and directives.
B.2 Country Laws and Compliance with The Project is in compliance with all
Regulations country laws and Mexican laws and regulations.

regulations

B.3 Screening and

Application of

The Project has been screened using the
Bank’s toolkit and has been classified as a

Classification appropriate .
classification Category C operation.
B.4 Other Risk Factors N/A N/A

B.5 Environmental
Assessment
Requirements

Due to the nature of the
Project, Category C, it
is not required to

In accordance with the Mexican regulations,
an environmental assessment is not
required for this scale of self-generation

develop an renewable energy projects’.
environmental
assessment.
B.6 Consultations N/A N/A

B.7 Supervision and
Compliance

Monitoring of
borrower’s compliance
with all Bank’s
environmental and
social safeguard

The Project will submit at least one
compliance report during the installation
and annual compliance reports during the
operation phases.

B.8 Transboundary

N/A N/A
Impacts
B.9 Natural Habitats NIA N/A
and Cultural Sites
B.10 Hazardous NIA N/A
Materials
The project will reduce the country’s CO2
B.11 Pollution issit idi
, Pollution control and emissions by providing a source of green
Prevention and CO2 emissions energy. The Project will implement the
Abatement adequate waste management program
during the installation of solar panels
phase.
B.12 Project Under NA N/A

Construction

Policy / Directive

Applicable Aspect

Compliance Rationale

B.13 Noninvestment

and Flexible Lending N/A N/A
Instruments
B.14 Multiple Phase NIA NIA

and Repeat Loans

1 http://www.cre.gob.mx/documento/2195.pdf

B.15 Co-financing NIA N/A
Operations
B.16 In-country N/A N/A
Systems
B.17 Procurement N/A N/A
OP-710 involuntary N/A N/A
Resettlement
OP-765 Indigenous N/A N/A
Peoples
OP-704 Disaster Risk Earthquake and The Project could be affected by
Management hurricane zone earthquake and hurricane events.
However, there risk disaster is low for the
Project.
OP-761 Gender
Equality in NIA NIA
Development
OP-102 Access to Project information IDB will make all relevant Project
Information disclosure documentation available on its website.

Project Requirements and Standards

3.3 In 2008, the Mexican government enacted “Ley para el Aprovechamiento de Energias
Renovables y el Financiamiento de la Transicién Energética’”. This law enables and
regulates the use of renewable energy technologies generating electricity outside of the
CFE® grid, such as self-supply solar rooftop projects.

3.4 Bright requires all its installers to adhere to NOM, ANES, and ANCE regulations as
specified in the norm established by the Comision Reguladora de Energia‘.

Iv. KEY ENVIRONMENTAL AND SOCIAL IMPACTS AND RISKS

Environmental and Social Impacts and Risks

4.5 The potential negative environmental and social impacts and risk identified for the
Project are minimal due to the nature of the activities that will be carried out during the
installation and operational phases. During the installation of the solar panels, the main
impacts and risks will be those related to the health and safety of the workers since they
will be working on the roof of the plant; generation of solid waste, mainly, due to the
replacement of some roof structures; and temporary increment of traffic due to the

? http:/Awww.diputados.gob.mx/LeyesBiblio/pdf/LAERFTE.pdf
° htto:/www.cfe.gob.mx/paginas/home.aspx
* hntto://www.cre.gob.mx/documento/2195.pdf

46

5.1

5.2

6.1

transportation of the panels. In the case of the operational phase, no risks and impacts
are predicted other than those related to health and safety issues during maintenance
activities on the roof and generation of solid waste because of decommissioning of the
Project. Since the Project is located in an area with plentiful rainfall year round, it is not
expected to use water from resources other than those from natural rain to clean the
solar panels.

Positive Impacts

The project will reduce greenhouse gas emissions by replacing grid electricity with
electricity generated from emission-free solar power. Through reductions in electricity
consumption the project is expected to generate approximately 170,000 tons of CO,
emission reduction over 25 years. The Project will have a substantial demonstration
effect and is expected to contribute to the development of local expertise in the
construction, operation, maintenance and management of this type of solar projects.

Vv. MANAGEMENT AND MONITORING OF ENVIRONMENTAL, SOCIAL,
HEALTH AND SAFETY AND LABOR IMPACTS AND RISKS

The Project will adhere to a model Environmental, Social, Health and Safety Plan
(ESHSP), specifically prepared for the IDB, which establishes procedures in the
following areas: solar panel installation; waste management; accident investigation
and safety inspections; employee training; emergency response; hygiene and order;
equipment tagging and lockout; working at heights and fall protection; environmental,
social and health and safety compliance reporting.

Monitoring and Supervision

implementation of the environmental and social safeguards for the Project will be
monitored and supervised through an Environmental, Social and Health and Safety
Compliance Report (ESHSCR). It is expected that at least one ESHSCR will be delivered
to the Bank during the installation phase and one ESHSCR annually for the operation
phase.

VI. REQUIREMENTS TO BE INCLUDED IN THE LEGAL AGREEMENTS

The conditions described below are required to be fulfilled for the Project throughout the
ife of the loan, in form and substance satisfactory to IDB. The IDB will require within its
Loan Agreement that the Project and each Project party (Sponsor/Borrower/Company)
and other Project/Environmental parties, including construction companies and
operators, and any contractors and sub-contractors will, at all times during the life of
the Loan Agreement, comply with the following requirements:

All applicable environmental, social, health and safety, and labor regulatory requirements
of Mexico.

All requirements associated with any environmental, social, health and safety, and labor
related permits, authorizations, or licenses that apply to the Project, the Borrower or any
party responsible for executing the Project or its mitigation measures

All environmental, social, health and safety, and labor requirements of the Project
contracts and any subsequent modifications

. All aspects and components of all of the Project's environmental, health and safety,
social and labor documents

All relevant IDB policies such as the Environment and Safeguards Compliance Policy
(OP-703), the Disaster Risk Management Policy (OP-704) and the Disclosure of
Information Policy (OP-102), the Involuntary Resettlement policy (OP-710), the
Operational Policy on Indigenous Peoples (OP-765) and the Gender and Equity in
Development Policy (OP-270) and their respective guidelines.
SAFEGUARD POLICY FILTER REPORT

PROJECT DETAILS

IDB Sector

USE

ENERGY-ENERGY EFFICIENCY AND RENEWABLE ENERGY IN END

Type of Operation

Project Finance

Additional Operation
Details

Investment Checklist

Generic Checklist

Team Leader

McClymont, Matthew (matthewm@IADB.ORG)

Project Title

Bright Distributed Generation Solar Projects

Project Number

ME-L1185

Safeguard Screening
Assessor(s)

Matos Tudela, Vanessa Mase (vanessam@IADB.ORG)

Assessment Date

2015-12-01

SAFEGUARD POLICY FILTER RESULTS

Type of Operation

Loan Operation

Safeguard Policy
Items
Identified (Yes)

Activities to be financed by the project are
in a geographical area and sector exposed
to natural hazards* (Type 1 Disaster Risk
Scenario).

(B.01) Disaster Risk
Management Policy- OP-704

The Bank will make available to the public
the relevant Project documents.

(B.01) Access to Information
Policy— OP-102

The operation is in compliance with
environmental, specific women’s rights,
gender, and indigenous laws and
regulations of the country where the
operation is being implemented (including
national obligations established under
ratified Multilateral Environmental
Agreements).

(6.02)

The operation (including associated
facilities) is screened and classified
according to their potential environmental
impacts.

(6.03)

There are Associated Facilities (see Policy
definition) relating to the investments being
financed by the Bank.

(B.04)

The Bank will monitor the executing
agency/borrower’s compliance with all
safeguard requirements stipulated in the
loan agreement and project operating or

(8.07)

credit regulations.

The operation has the potential to pollute
the environment (e.g. air, soil, water,
greenhouse gases...).

(8.11)

Potential Safeguard

No potential issues identified

Policy

Items(?)

Recommended Operation has triggered 1 or more Policy Directives; please refer to

Action: appropriate Directive(s). Complete Project Classification Tool. Submit
Safeguard Policy Filter Report, PP (or equivalent) and Safeguard Screening
Form to ESR.
The project triggered the Disaster Risk Management policy (OP-704). A
Disaster Risk Assessment (DRA) may be required (see Directive A-2 of the
DRM Policy OP-704) in case of high risk, a limited DRA in case of moderate
risk. Next, please complete a Disaster Risk Classification along with Impact
Classification.

Additional

Comments:

ASSESSOR DETAILS

Name of person who

completed screening:

Matos Tudela, Vanessa Mase (vanessam@IADB.ORG)

Title:

Date:

2015-12-01

COMMENTS

No Comments

SAFEGUARD SCREENING FORM

PROJECT DETAILS
IDB Sector ENERGY-ENERGY EFFICIENCY AND RENEWABLE ENERGY IN END

Type of Operation Project Finance
Additional Operation
Details

Country MEXICO
Project Status
Investment Checklist__| Generic Checklist

[ ProjectFinance
[MEXICO
PO
| Generic Checklist
| McClymont, Matthew (matthewm@IADB.ORG)
| Bright Distributed Generation Solar Projects
PMEL1165

Team Leader McClymont, Matthew (matthewm@IADB.ORG)

Project Title Bright Distributed Generation Solar Projects

Project Number ME-L1185

Sateguard Screening Matos Tudela, Vanessa Mase (vanessam@IADB.ORG)
ssessor(s)

Assessment Date 2015-12-01

PROJECT CLASSIFICATION SUMMARY

Project Category: Override Override Justification:
Cc Rating:

Comments:

Noenvironmental assessment studies or consultations are required for
Category "C" operations.

Some Category "C" operations may require specific safeguard or
monitoring requirements (Policy Directive B.3).Where relevant, these
operations will establish safeguard, or monitoring requirements to
Conditions/ address environmental and other risks (social, disaster, cultural, health
Recommendations and safety etc.).

The Project Team must send the PP (or equivalent) containing the
Environmental and Social Strategy (the requirements for an ESS are
described in the Environment Policy Guideline: Directive B.3) as well as
the Safeguard Policy Filter and Safeguard Screening Form Reports.

SUMMARY OF IMPACTS/RISKS AND POTENTIAL SOLUTIONS

Identified Potential Solutions
Impacts/Risks

DISASTER RISK SUMMARY

Disaster Risk Category: Low

Disaster/
Recommendations

e No specific disaster risk management measures are required.

ASSESSOR DETAILS

Name of person who

completed screening:

Matos Tudela, Vanessa Mase (vanessam@IADB.ORG)

Title:

Date:

2015-12-01

COMMENTS

No Comments

